Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the RCE filed on 01/15/2021. 
3.	Claims 1-20 are currently pending in this Office Action.  

Claim Rejections - 35 USC § 101
4.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	It should be noted that under the guidance of 2019 PEG, to decide whether a claim is “directed to” an abstract idea, the examiner evaluates whether the claim (1) recites an abstract idea grouping listed in the guidance and (2) fails to integrate the recited abstract idea into a practical application.  If the claim is “directed to” an abstract idea, as noted above, the examiner then determines whether the claim recites an inventive concept.  The 2019 PEG explains that, when making this determination, the examiner should consider whether the additional claim elements add “a specific limitation of combination of limitations that are not well-understood, routine, conventional activity in the field” or “simply append well-understood, routine, conventional activities previously known to the industry.”  



Claims 1, 8 and 15:
Step
Analysis
2A – Prong 1: Judicial Exception Recited?
Yes.  The claim recites the limitations of detect that a database implemented in the cloud computing environment is in a state of non-use; and as a result of detecting that a database implemented in the cloud computing environment is in a state of non-use, instantiating a deactivation workflow in the cloud computing environment to deactivate the database, wherein the deactivation workflow is configured to: determine if a new connection was initiated during deactivation of the database; in response to determining a new connection was initiated during the deactivation, cancel the deactivation workflow; and in response to determining that a new connection was not initiated, store metadata for the database and database data remotely in cloud storage such that the database can be reactivated at a later time.

The claim recites the limitations of detecting a database is in a state of non-use and in response, instantiate a deactivation workflow to deactivate the database.  These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  

No.  The claim recites no specific additional elements except that the claim recites a “cloud computing environment” in the preamble.  
These steps recited at a high level of generality (i.e., as a general means of detecting non-use and in response, initiate deactivation; determine if a new connection was initiated and in response, cancel the deactivation workflow steps), and mounts to mere detecting step, which is a form of insignificant extra-solution activity.  Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer environment (the cloud computing environment). 

The claim is directed to the abstract idea.

No.  As discussed with respect to Step 2A Prong 2, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer environment (the cloud computing environment).  
The same analysis applies here in 2B, i.e., mere instruction to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B.  Here, each detecting step was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The background of the example does not provide any indication that the cloud computing environment is anything other than a generic, off-the-shelf computer component.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity.

For these reasons, there is no inventive concept in the claim and thus it is ineligible.



Allowable Subject Matter
5.	Claims 1-20 would be allowable if rewritten to overcome the 35 U.S.C. 101 rejection as set forth above.
6.	The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claims 1-20, the prior art fails to disclose or make obvious a method or a computer system comprising, in addition to the other recited features of the claim, the features of detecting that a database implemented in the cloud computing environment is in a state of non-use; and as a result of detecting that a database implemented in the cloud computing environment is in a state of non-use, instantiating a deactivation workflow in the cloud computing environment to deactivate the database, wherein the deactivation workflow is configured to: determine if a new connection was initiated during deactivation of the database; in response to determining a new connection was initiated during the deactivation, cancel the deactivation workflow; and in response to determining that a new connection was not initiated, store metadata for the database and database data remotely in cloud storage such that the database can be reactivated at a later time in the manner recited in claims 1, 8 or 15.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192.  The examiner can normally be reached on Monday-Friday 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MONICA M PYO/Primary Examiner, Art Unit 2161